Citation Nr: 9932294	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-29 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for Peyronie's disease 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

According to the available evidence, the veteran served on 
active duty from February 1952 to February 1975.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a December 1996 decision by the RO that denied service 
connection for Peyronie's disease secondary to service-
connected diabetes mellitus.

In a written communication, dated in May 1998, the veteran 
raised the issue of entitlement to service connection for 
Peyronie's disease secondary to service-connected organic 
impotence with erectile dysfunction.  As that issue has not 
yet been adjudicated by the RO in the first instance, it is 
referred to the RO for appropriate action.

At present, the Board has only one of what appears to be four 
VA claims folders in its possession (Volume 4).  The Board 
recently conducted an inventory of all cases, and the other 
three folders were not found.  Presumably, those folders are 
located at the RO.  Before action is taken on any new claims, 
including the claim of entitlement to service connection for 
Peyronie's disease secondary to service-connected organic 
impotence with erectile dysfunction, an effort should be made 
to associate Volume 4 with the rest of the veteran's record.


FINDING OF FACT

On November 1, 1999, the Board received a written 
communication from the veteran in which he expressed a desire 
to withdraw from appeal the issue of entitlement to service 
connection for Peyronie's disease secondary to service-
connected diabetes mellitus.



CONCLUSION OF LAW

The claim of entitlement to service connection for Peyronie's 
disease secondary to service-connected diabetes mellitus has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1999).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran, by a written communication 
received at the Board on November 1, 1999, expressed a desire 
to withdraw from appeal the issue of entitlement to service 
connection for Peyronie's disease secondary to service-
connected diabetes mellitus.  As he has clearly expressed his 
desire to withdraw the issue from appeal, and has done so in 
writing, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204 (1999).  Consequently, 
further action by the Board in this regard is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 1991).



	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

